United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bloomington, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-812
Issued: October 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal of the December 14, 2009 merit
decision of the Office of Workers’ Compensation Programs, affirming the denial of his claim for
a back condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
back condition causally related to factors of his employment.
FACTUAL HISTORY
On June 8, 2009 appellant, then a 52-year-old mail handler, filed an occupational disease
claim, alleging that he sustained a sciatica and herniated discs caused by 30 years of lifting
bending and standing on concrete floors in his job.
On February 5, 2008 Dr. Blair Valentine, an attending Board-certified internist,
diagnosed low back pain with sciatica which began on November 30, 2007. On May 29, 2009 he

noted that appellant experienced an acute onset of back pain on December 19, 2007 originating
from an incident three weeks earlier. The initial diagnosis was an acute exacerbation of chronic
recurrent back pain. Appellant had an 18-month history of back pain and underwent a medial
fasciectomy and foraminotomy at L4-5 with microdiscetomy at L2-3. Dr. Valentine noted that
the initiating event for the back pain was not clear but appellant’s chronic low back pain was
most likely due, in part, to his work as a mail handler. Appellant’s job, which involved long
periods of standing, lifting and bending for 30 years, most likely contributed to the evolution of
his low back problems.
On June 23, 2009 the Office asked appellant to provide a comprehensive medical report
from his treating physician containing a diagnosis, results of examinations and tests, treatment
provided and a rationalized opinion on the causal relationship between the diagnosed condition
and his employment duties.
In an undated form report received by the Office on July 13, 2009, Dr. Valentine
diagnosed recurrent exacerbations of low back pain with sciatica beginning November 30, 2007.
Appellant typically required 5 to 10 days off work to recover for each exacerbation.
On July 28, 2009 Dr. Keith A. Kattner, an attending neurosurgeon, noted that he began
treating appellant for low back pain on October 13, 1997. On December 23, 2008 appellant
provided a history of low back pain beginning the winter of 2007. A magnetic resonance
imaging (MRI) scan revealed a small disc herniation at L2-3 on the left. A previous discectomy
was performed in 2006. Appellant had chronic low back pain but developed severe left leg pain
after raking leaves in the fall of 2007. A January 16, 2009 MRI scan revealed lateral recess
stenosis at L4-5 and a herniated disc at L2-3. Dr. Kattner opined that his job as a mail clerk for
30 years was a contributing factor to his low back condition.
By decision dated August 17, 2009, reissued on August 21, 2009, the Office denied
appellant’s claim on the grounds that the medical evidence did not establish that his back
conditions were causally related to employment factors.
On September 18, 2009 appellant requested a review of the written record. In a
September 17, 2009 report, Dr. Kattner noted that appellant’s job required standing on a concrete
floor for at least eight hours a day, lifting packages weighing up to 70 pounds, throwing
packages, twisting and turning and pushing mail containers to the dock. Appellant performed
these tasks for 18 years. For the previous 12 years he cased mail for most of his workday,
standing on a concrete floor. Appellant also carried trays or tubs of mail weighing 5 to 15
pounds and pushed containers. Dr. Kattner opined: “[I]t seems this type of work could be
contributory to the cause of his condition of ill-being, regarding the condition of his low back.”
On November 12, 2009 Dr. Valentine noted that he had treated appellant since December 19,
2007 for a back injury. During his 30-year employment, appellant worked several positions that
required repetitive motion. For 18 years, he performed a position where he stood on a concrete
floor and lifted packages weighing up to 70 pounds from a conveyor belt and threw them into a
container. This involved twisting and turning. Appellant had to empty mail pouches weighing
up to 70 pounds into a container and push the container to the dock. Dr. Valentine opined that
appellant’s work had a direct impact on his physical well being. The repetitive motions caused
damage to his spine.

2

By decision dated December 14, 2009, an Office hearing representative affirmed the
August 17, 2009 decision.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.1 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical evidence. Rationalized
medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.2
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s claimed condition became apparent during a period of
employment, nor his belief that his condition was aggravated by his employment, is sufficient to
establish causal relationship.3
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that his
sciatica and herniated discs were causally related to factors of his employment.
Dr. Valentine noted that appellant experienced an acute onset of back pain on
December 19, 2007 stemming from an incident three weeks earlier. The diagnosis was an acute
exacerbation of chronic recurrent back pain. Appellant had an 18-month history of back pain
and underwent a medial fasciectomy and foraminotomy at L4-5 with microdiscetomy at L2-3.
Dr. Valentine noted that the cause of appellant’s chronic low back pain was not clear but was
most likely due, in part, to his work as a mail handler. Appellant’s job involved long periods of
standing, lifting and bending for 30 years and most likely contributed to the evolution of his low
back problems. For 18 years, he performed a position where he stood on a concrete floor and
lifted packages weighing up to 70 pounds from a conveyor belt and threw them into a container.
This involved twisting and turning. Appellant emptied mail pouches weighing up to 70 pounds
into a container and pushed the container to the dock. Dr. Valentine opined that the repetitive
1

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
3

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

3

motions required in appellant’s job caused damage to his spine. His reports are not sufficient to
establish causal relationship. Dr. Valentine did not provide findings on physical examination or
objective test results. He opined that appellant’s job damaged his spine but did not explain the
mechanism of injury, the way in which specific job activities caused damage to specific areas of
the spine. Dr. Valentine did not provide a comprehensive report, based on a complete and
accurate factual background, containing physical findings, objective test results and a
rationalized opinion as to how his job factors caused or aggravated his back condition. His
reports are not sufficient to establish a work-related back condition.
Dr. Kattner noted that appellant had a long history of low back pain and developed severe
left leg pain after raking leaves in the fall of 2007. He opined that appellant’s job as a mail clerk
for 30 years was a contributing factor to his low back condition. Dr. Kattner noted that
appellant’s job required standing on a concrete floor for at least eight hours a day, lifting
packages weighing up to 70 pounds, throwing packages, twisting and turning and pushing mail
containers. He performed these tasks for 18 years. For the previous 12 years, appellant cased
mail for most of his workday, standing on a concrete floor. Dr. Kattner opined that his work
activities could have contributed to his low back condition. His opinion is speculative in that he
found appellant’s job “could” have contributed to his back condition. Dr. Kattner did not
provide a comprehensive report, based on a complete and accurate factual background,
containing physical findings, a firm diagnosis and rationalized explanation as to how his back
condition was causally related to specific job activities. Therefore, his reports are not sufficient
to establish that appellant’s back condition was caused or aggravated by factors of his
employment.
The Office explained to appellant the type of medical evidence needed to establish his
claim. It requested a comprehensive report from his treating physician with a diagnosis, results
of examinations and tests, treatment provided and the doctor’s rationalized opinion on the causal
relationship between the diagnosed condition and his employment duties. Appellant failed to
provide such medical evidence. He did not meet his burden of proof to establish that his back
condition was caused or aggravated by factors of his employment. The Office properly denied
appellant’s claim.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that his
sciatica and herniated discs were causally related to factors of his employment.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 14, 2009 be affirmed.
Issued: October 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

